Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 1 of 7

“el FILED

IN THE UNITED STATES DISTRICT COURT JUL 0 8 2020

FOR THE NORTHERN DISTRICT OF OKLAHOMA Mark C. McCartt, Clerk

U.S. DISTHICT COURT

 

 

Complaint for Violation of Civil
Rights
(Non-Prisoner Complaint)

(Write the full name of each plaintiff who is filing 2 0 CV . 3 9 ” | J ED ~- FHM

this complaint. If the names of all the plaintiffs Case No.
cannot fit in the space above, please write “see
attached” in the space and atiach an additional
page with the full list of names.)

 

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: wy es O No
(check one)

-against-

MIAIls. Yolice Dept,
7 + :
HW Z2do ra) Buréan of Tru,

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
from public access to electronic court files. Under this rule, papers filed with the court should
not contain: an individual’s full social security number or full birth date; the full name of a
person known to be a minor; or a complete financial account number. A filing may include
only: the last four digits of a social security number; the year of an individual’s birth; a
minor’s initials; and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an
application to proceed in forma pauperis. ,

 

 

 

Fees PD
Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 2 of 7

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Be Oberr Gene Dawa'n,

Street Address /© 12 Ce. ktee Sk “APER 4
City and County Fa 14 ef e

State and Zip Code OQ Ke “2 SL, O lp

Telephone Number Q/ i q 2 As « FOC ?

E-mail Address TAFIZ DSbogpbal. er

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title af
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

 

 

 

Name TASS Dolce Denk

Job or Title

(if known)

Street Address © a 0 C ( U, Cc CQer pl {_
City and County 7 alsa 7 (Sa COD

 

State and Zip Code _(O 2LLOS |
Telephone Number AlLT=— ae 5-9 G=- G2CeE

 

 

E-mail Address
(if known)
1 = Individual capacity DB Official capacity
Defendant No.2 8 Ucead
Name Feedseys Beene of Truchlen
Job or Title

 
Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 3 of 7

(if known)

Street Address

City and County -
State and Zip Code
Telephone Number

E-mail Address
(if known)

C] Individual capacity

Defendant No. 3

_Name
Job or Title
(if known)
Street Address
City and County |
State and Zip Code
Telephone Number

E-mail Address
(if known)

O Individual capacity

Defendant No. 4

Name

Job or Title

(if known)

Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

O Individual capacity

70.3 & az Of

 

Falsa _ Fe2risa “=
OK  2OSF

 

YUS—-CC6G_ FPee

 

=A Official capacity

 

 

 

 

 

 

 

Official capacity

 

 

 

 

 

 

 

(1 Official capacity

Y,,
Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 4 of 7

Il.

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any
rights, privileges, or immunities secured by the Constitution and [federal laws].” Under
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971), you may sue federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

KR Federal officials (a Bivens claim)
$C State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If
you are suing under section 1983, what federal constitutional or statutory right(s)
do you claim is/are being violated by state or local officials?

Riesht fo dae Voocest_
Cracl Qad UH usaal OD orithcer
Rugby he Contrnar Arc len

C, Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s)
do you claim is/are being violated by federal officials?

Nughr to duc VPoecess
Creel and Urn ucaa/s Pac rGeucny
Recht Ao ren Rrmne Dee are

D. Section 1983 allows defendants to be found liable only when they have acted
“under color of any statute, ordinance, regulation, custom, or usage, of any State
or Territory or the District of Columbia.” 42 U.S.C. § 1983. If you are suing
under section 1983, explain how each defendant acted under color of state or local
law. If you are suing under Bivens, explain how each defendant acted under color
of federal law. Attach additional pages if needed.

Densely at AcCrsy je SAnec
Nea Seo and Padle beta S NActa pb,

 
Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 5 of 7

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of
all relevant events. You may wish to include further details such as the names of other
persons involved in the events giving rise to your claims. Do not cite any cases or
statutes. If more than one claim is asserted, number each claim and write a short and
plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

Th ernie cy vt Jalsa Of.
Mew RovA San Pe ere) CH
Al- Psaet Pallas > TX

B. What date and approximate time did the events giving rise to your claim(s) occur?

Shacted hy fory 2016 aadb

7

. f
Are COIN Fi eas lay ker LOT day.

 

C. What are the facts underlying your claim(s)? (For example: What happened to
you? Who did what? Was anyone else involved? Who else saw what happened?)

LAe Fe hel Oovonnmenp aety
Cece! and Skare Police fee
heen Us. “Conrintar Nhoner
Oind 9 tHe Wee joss  hichudlos
Ag? e710 var ank PESTASS PRE.
LAF they Kec DP iniGech i, wae
tmx pn) Yt So 28. Le ee Cash.
Hee a

ZF

 

 

 

 
Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 6 of 7

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and
state what medical treatment, if any; you ain and did or did not receive.

Tho atrard_! ‘Shts Ld eke

thro dn # fA25¢e geople us +7 a [Qa bee

SCretwn’s Ga the A hora
Yi fui teocs O88 . dt AOC ped
cnr pg bane Th. thy “Lec hive, cf
Oo" my  Séb Cet LAO LAST ae
RES a (2 LOE

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not
cite any cases or statutes. If requesting money damages, include the amounts of any _
_ actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
- for these claims,

JZ ae Phbse DLE ple Ko? S 4% Kotex! 4
Ye nen Gay
10, 000 bet NG 4527
Bu, Odo, OVD, 05 ) MA. (en PO Damage
oom ZL. Ccomurtyb those 0 yo pler expand fee
tllege/ ) LoCce dure af fol foes a5 Qe &
Narre [E.fhy Dio ple  thrrc fo,te 1085 Arid
D0 lod elf Lee hile gry.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.
Case 4:20-cv-00327-JED-FHM Document 1 Filed in USDC ND/OK on 07/08/20 Page 7 of 7

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 7/O x 20020 — ‘

Signature of Plaintiff K eT (Derk. D Olen

Printed Name of Plaintitt _¢ o Ber Cen. Dd Zerg coy
B. For Attorneys

Date of signing: C7708 NZ

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

 

 
